





Exhibit 10.2


NON-STATUTORY STOCK OPTION AGREEMENT
PURSUANT TO THE GENERAL DYNAMICS CORPORATION
AMENDED AND RESTATED 2012 EQUITY COMPENSATION PLAN
THIS OPTION AGREEMENT (the "Agreement") dated as of [DATE] (the "Grant Date") is
made between General Dynamics Corporation (the "Company") and [NAME] (the
"Optionee").
WHEREAS, the Company sponsors the General Dynamics Corporation Amended and
Restated 2012 Equity Compensation Plan (the "Plan"), pursuant to which the
Company may grant Options to purchase shares of Common Stock; and
WHEREAS, the Company desires to grant the Optionee a Non-Statutory Stock Option
to purchase the number of shares of Common Stock provided for herein.
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
1.Grant of Option.
(a)Number of Shares; Type of Option. The Company hereby grants to the Optionee
an Option (the “Option Grant”) to purchase [NUMBER] shares of Common Stock (the
"Option Shares") on the terms and conditions set forth in this Agreement. The
Option is intended to be a Non-Statutory Stock Option.
(b)Incorporation of Plan by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement will
have the definitions set forth in the Plan. The Committee will have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decisions will be binding and
conclusive upon the Optionee and the Optionee's legal representative in respect
of any questions arising under the Plan or this Agreement. If there exists any
inconsistency between the terms of this Agreement and the Plan, the terms
contained in the Plan will govern. If there exists any inconsistency between the
terms of the Option as provided for herein (including, but not limited to, terms
relating to the number of Option Shares, the Stated Expiration Date, the
exercise price and the exercisability of the Option) and the terms as indicated
in the records maintained by Company, the terms as indicated in the records of
the Company will govern.
2.Terms and Conditions.
(a)Exercise Price. The exercise price for the purchase of Option Shares upon the
exercise of all or any portion of the Option will be $[PRICE] per share of
Common Stock.
(b)Expiration Date. Subject to earlier expiration as provided in Sections 2(f)
and 2(g) below, the Option will expire at the close of business on the business
day immediately preceding the tenth anniversary of the date hereof (the "Stated
Expiration Date").




--------------------------------------------------------------------------------




(c)Exercisability of Option.
(i)General. Except as provided in Section 2(c)(ii) and (iii) below, the Option
Grant will become vested and exercisable with respect to a number of Option
Shares (rounded down to the nearest whole share) as follows: one-half (1/2) of
the Option Shares on the second anniversary of the Grant Date and the remaining
Option Shares on the third anniversary of the Grant Date, in each case, only if
the Optionee is employed as an employee of the Company or any of its
Subsidiaries or serves as a director of the Company as of the applicable vesting
date.
(ii)Death. If, the Optionee’s employment with the Company or service as a
director is terminated due to death prior to the third anniversary of the Grant
Date, then the remaining unvested portion of the Option Grant will become fully
vested and exercisable on the date of the Optionee’s death with respect to the
remaining unvested Option Shares.
(iii)Certain Other Terminations. If, prior to the third anniversary of the Grant
Date, the Optionee's employment or service as a director is terminated due to
total and permanent disability, Retirement (as defined in Section 2(f)(i) below)
or as a result of a divestiture or discontinued operation of a division or a
Subsidiary with which the Optionee was associated, then the Option Grant will
become vested and exercisable on the anniversary of the Grant Date next
following such termination with respect to a number of Option Shares equal to
the excess of (i) product of (A) the number of Option Shares and (B) a fraction,
the numerator of which will be the number of days from the Grant Date to the
last day of the month in which such termination occurs and the denominator of
which will be 1,095, such product to be rounded down to the nearest whole share
over (ii) the number of Option Shares, if any, with respect to which the Option
Grant had become vested and exercisable prior to such termination.
(d)Change in Control. Notwithstanding the foregoing, in the event that within
two (2) years following a Change in Control, the Optionee’s service with the
Company and its affiliates is terminated (i) by the Company or any of its
affiliates for any reason other than for Cause or (ii) by the Optionee for Good
Reason, then the Option Grant, to the extent then outstanding, will become
immediately vested and exercisable.
(e)Method of Exercise; Tax Withholding. The exercise price for any shares
purchased pursuant to the exercise of all or part of the Option will be paid in
accordance with Section 10(c) of the Plan. The Company is authorized to withhold
from any payment relating to the Option, including from a distribution of Common
Stock, or any payroll or other payment to the Optionee, amounts of withholding
and other taxes due or potentially payable in connection with any transaction
involving the Option, and to take such other action as the Committee may deem
advisable to enable the Company and the Optionee to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to the Option.
This authority shall include authority to withhold or receive Common Stock or
other property and to make cash payments in respect thereof in satisfaction of
the Optionee’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.


2

--------------------------------------------------------------------------------




(f)Exercise Following Termination. Notwithstanding anything in this Agreement to
the contrary, the Option will expire upon the Optionee's termination of
employment or service as a director; provided, however that to the extent that
the Option is exercisable at the time of the Optionee’s termination of
employment or service as a director, or becomes exercisable following such
termination pursuant to Section 2(c) or Section (d) above, the Option will
expire as follows (subject to earlier expiration pursuant to Section 2(g)
below):
(i)Death; Disability; Retirement; Divestiture. Three (3) years (but in no event
later than the Stated Expiration Date) following the Optionee's termination of
employment or service as a director due to death, total and permanent
disability, Retirement or as a result of a divestiture or discontinued operation
of a division or a Subsidiary with which the Optionee was associated. For
purposes of this Agreement, "Retirement" means, (A) with respect to an employee
who is not an elected officer of the Company on the date on which the employee's
employment with the Company or any of its Subsidiaries terminates, the
termination of employment after the attainment of age 55 with at least five (5)
or more years of continuous service and (B) with respect to an employee who is
an elected officer of the Company on the date on which the employee's employment
with the Company or any of its Subsidiaries terminates, termination of
employment after attaining age 55 with the consent of the Chief Executive
Officer of the Company (or in the case of the Chief Executive Officer, with the
consent of the Committee).
(ii)Lay-Off. One (1) year (but in no event later than the Stated Expiration
Date) following the Optionee's termination of employment if the Optionee's
employment terminates due to lay-off (other than as a result of a divestiture or
discontinued operation of a division or a Subsidiary with which the Optionee was
associated).
(iii)Other than Death; Disability; Retirement; Divestiture; Lay-Off. Ninety (90)
days (but in no event later than the Stated Expiration Date) following the
Optionee's termination of employment or service as a director for any reason
(other than those set forth in clauses (i) and (ii) above).
(g)Harm. Notwithstanding anything in this Agreement to the contrary, if prior to
the Stated Expiration Date the Optionee causes Harm (as defined below) to the
Company or any of its Subsidiaries, the Option Grant, to the full extent then
remaining outstanding, will immediately be forfeited for no consideration. For
purposes of this Agreement, “Harm” includes, but is not limited to, any actions
that adversely affect the financial standing, reputation, or products of the
Company or any of its Subsidiaries, or any actions involving personal
dishonesty, a felony conviction related to the Company or any of its
Subsidiaries, or any material violation of any confidentiality or
non-competition agreement with the Company or any of its Subsidiaries.
(h)Nontransferability. The Option granted hereunder is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and the
Option may be exercised during the lifetime of the Optionee only by the Optionee
or the Optionee's guardian or legal representative. The terms of the Option will
be binding upon the beneficiaries, executors, administrators, heirs and
successors of the Optionee.


3

--------------------------------------------------------------------------------




3.Nature of Grant. In accepting this Option, the Optionee acknowledges that:
(a)the Plan is discretionary in nature and established voluntarily by the
Company and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan, and the award of the Option is at the sole
discretion of the Company and does not create any contractual or other right to
receive future awards of Options, or benefits in lieu of Options even if Options
have been awarded repeatedly in the past;
(b)the Option is not part of normal or expected compensation or salary for any
purposes, including calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; and
(c)nothing in the Plan or in this Agreement will confer upon the Optionee any
right to continue in the employ of the Company or any of its Subsidiaries nor
interfere with or restrict in any way the right of the Company or any of its
Subsidiaries, which is hereby expressly reserved, to remove, terminate or
discharge the Optionee at any time for any reason whatsoever, with or without
cause.
4.Data Privacy. The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Parent and its Subsidiaries, for the exclusive purpose of implementing,
administering and managing the Optionee's participation in the Plan.
The Optionee understands that the Company may hold certain personal information
about the Optionee, including his or her name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Optionee's
favor, for the purpose of implementing, administering and managing the Plan
("Data"). Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee's country or elsewhere and that the recipients'
country may have different data privacy laws and protections than the Optionee's
country. The Optionee may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Optionee may elect to deposit any
shares acquired upon exercise of the Option. Data will be held only as long as
is necessary to implement, administer and manage the Optionee's participation in
the Plan. The Optionee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Refusing or withdrawing his or her consent may affect the
Optionee's


4

--------------------------------------------------------------------------------




ability to participate in the Plan. For more information on the consequences of
a refusal to consent or withdrawal of consent, the Optionee may contact his or
her local human resources representative.
5.[Compensation Recoupment Policy. This Agreement shall be subject to the
Company’s Compensation Recoupment Policy. The Optionee acknowledges receipt of
the Compensation Recoupment Policy and has read and understands the terms and
conditions of the Compensation Recoupment Policy.] [THIS PROVISION IS INCLUDED
ONLY IN AGREEMENTS FOR CERTAIN EXECUTIVE OFFICERS WHO ARE SUBJECT TO THE GENERAL
DYNAMICS COMPENSATION RECOUPMENT POLICY.]
6.Miscellaneous.
(a)Modification; Entire Agreement; Waiver. No change, modification or waiver of
any provision of this Agreement will be valid unless the same is agreed to in
writing by the parties hereto. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supercede all prior communications,
representations and negotiations in respect thereof. The failure of the Company
to enforce, at any time, any provision of this Agreement will in no way be
construed to be a waiver of such provision or of any other provision hereof.
(b)Bound by Plan and Other Related Documents. By accepting this Option, the
Optionee acknowledges that the Optionee has received a copy of the Plan and the
General Dynamics Corporate Policy regarding insider trading compliance (the
"Trading Policy") and has had an opportunity to review the Plan and the Trading
Policy and agrees to be bound by all the terms and provisions of the Plan and
the Trading Policy.
(c)Successors. The terms of this Agreement will be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the beneficiaries,
executors, administrators, heirs and successors of the Optionee.
(d)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Virginia, and agree that such litigation shall be conducted
exclusively in the courts of Virginia or the federal courts for the Eastern
District of Virginia.
(e)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(f)Language. If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different that the English version, the English version
will control.


5